Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "approximately" in claim 4, line 2 is a relative term which renders the claim indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore the examiner cannot determine the “metes and bounds” of the present claim. 
In order to provide an initial search and examination the examiner interprets the recitation of “an outer diameter of the housing is approximately equal to an outer 

The term "approximately" in claim 5, line 2 is a relative term which renders the claim indefinite. The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore the examiner cannot determine the “metes and bounds” of the present claim.
In order to provide an initial search and examination the examiner interprets the recitation of “an inner diameter of the housing is approximately equal to an outer diameter of the optical waveguide” as -- an inner diameter of the housing is greater than or equal to an outer diameter of the optical waveguide.—


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9, 15, and 26-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (U.S. Patent Application Publication 2008/0119694).

Regarding claims 1 and 15, Lee discloses an RF ablation device (with a distal tip electrode (27) and irrigation capabilities) comprising:
an optical waveguide (“fiber optic cables” 43E, see [0063] and figures 2A-4B for example) extending about a central longitudinal axis (the central longitudinal axis of one of the “fiber optic cables” 43E and their coatings 47 or the central longitudinal axis defined by “longitudinal axis” 99, see [0053], [0063] and figures 2A-4B for example) and having an optical output end (located adjacent to “illumination openings” 89 and “passages” 97, see [0055] and figures 4A-4B for example) and a first longitudinal portion of the optical waveguide (the portion of “fiber optic cables” 43E and their coatings 47 surrounded by, engaged by and “received in passages” 97, see [0055] and figures 4A and 4B);
(it should be noted the second longitudinal portion of the optical waveguide has a distal end and a proximal end: the distal end of second longitudinal portion of the optical waveguide in contact with the proximal end of the first longitudinal portion of the optical waveguide and is located and the point where the optical waveguide emerges, in a proximal direction, from the passages 97, see figures 4A and 4B);
an optical diffuser (comprising: “shell” 38, distal dome end” 31, “open proximal portion” 33, and “filler” 150 which provides the diffuse scattering of light, see [0053], [0063] and figures 4A-4B for example) optically coupled to the optical output end, wherein the optical diffuser comprises a housing (comprising: “shell” 38, distal dome end” 31, “open proximal portion” 33, see [0053] and figures 4A-4B for example) having an open end (comprising “openings” 89 and “passages” 97, see [0063] and 
a first temperature sensor (“thermocouple” defined by a wire pair 41 and 45, see [0073] and figure 12 for example) interposed between the central longitudinal axis and an exterior surface of the housing within the longitudinal extent of the first longitudinal portion of the optical waveguide. 

Regarding claim 2, Lee discloses the claimed invention see figure 12. 

Regarding claim 3, Lee discloses the claimed invention since the “open proximal portion” 33 of the “shell” 38 forms a tubular housing portion. 

Regarding claim 4, Lee discloses the claimed invention of an outer diameter of the housing is greater than or equal to an outer diameter of the optical waveguide since figures 4A-4B and 12 show the outer diameter of the housing is greater than the outer diameter of the optical waveguide. 

Regarding claim 5, Lee discloses the claimed invention of an inner diameter of the housing is greater than or equal to an outer diameter of the optical waveguide since figures 4A-4B and 12 show the inner diameter of the housing is greater the outer diameter of the optical waveguide.
Regarding claim 6, Lee discloses the optical diffuser is provided with one or more holes, one or more slits, one or more openings (the plurality of “openings” 87, 87’ and 87’’, see [0053] and figures 4A, 4B, 6, and 11A-11C for example, also see [0061]), and/or one or more vents.

Regarding claim 7, Lee discloses 1) intended use, 2) language directed to how the device/element is intended to be employed and/or 3) a functional limitation, see [0070].

Regarding claim 9, Lee discloses the first temperature sensor is selected from the group of a micro-temperature sensor, an integrated temperature sensor, a thermocouple, and an infrared temperature sensor, see [0073].

Regarding claim 26, Lee discloses the central longitudinal axis does not intersect with the first temperature sensor, at least in the portion of the central longitudinal axis going into the page and coming out of the page shown in figure 5.

Regarding claim 27, Lee discloses the first temperature sensor temperature sensor is positioned apart from the optical output end, see “plug” 44 and [0060] for example.

Regarding claim 28, Lee discloses the first temperature sensor is positioned adjacent to or abutting an internal surface of the optical diffuser, see [0060] and figures 4A, 4B, 8, and 12A-12C.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 20, 22, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. Patent Application Publication 2008/0119694) as applied to claim 1 above, and further in view of Panescu et al. (U.S. Patent 6,056,745).

Regarding claim 20, Lee shows the invention above,
but fails to explicitly recite “the device further comprises a second temperature sensor, attached to the optical waveguide within a second longitudinal portion of the optical waveguide.”
Like Lee, Panescu et al.
Clearly, the additional electrodes 104, and 106 are located on the inner surface of the optical diffuser (104) and within the coolant/irrigation lumen (106), and they are located along the second longitudinal portion of the optical waveguide (see the rejection to claim 1 above).
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Lee, as taught by Panescu et al., to provide the device with multiple temperatures sensors and “processor” that adjust the RF power and cooling fluid in order to achieve the desire ablation effect and temperature profile based on temperature feedback.

Regarding claim 22, Lee in view of Panescu et al. disclose the claimed invention.  Here “adjacent” is merely interpreted as equivalent to “next to,” and clearly the temperature sensor(s) 104/106 are next to the openings since they are within the local area of the distal tip electrode. 

Regarding claim 24, Lee in view of Panescu et al. disclose the claimed invention.  The multiple temperature sensors clearly capable of the intended use of measuring temperature differences.

Regarding claim 25, Lee in view of Panescu et al. disclose the claimed invention.  Since the temperature sensor 106 is within the irrigation lumen and not the distal tip electrode cavity, it is external to the optical diffuser, see Panescu et al. figure 19.

Regarding claim 29, Lee in view of Panescu et al. disclose the claimed invention.  Here, one simply swamps or reverses the defined first temperature sensor (41 and 45 of Lee or 110 of Panescu et al.) and second temperature sensor(s) (of Panescu et al.), and thus the 2nd sensor of Lee in view of Panescu et al. which is 110 of Panescu, which in turn is clearly outside the longitudinal extent of the optical diffuser.


Allowable Subject Matter

Claims 30-42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON F ROANE whose telephone number is (571)272-4771.  The examiner can normally be reached on generally Mon-Fri 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON F ROANE/Primary Examiner, Art Unit 3792